Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This non-final office action is in response to the Application filed on 8/12/2021, with a priority to Application 16/163691 filed on 10/18/2018, which has priority to provisional 62/574064 filed 10/18/2017.
Claim(s) 1-20 are pending for examination. Claim(s) 1, 11, 20 is/are independent claim(s).

Claim Objections
Claims 10 and 19 objected to because of the following informalities:  Claim 10 appears to be the same as claim 2 and claim 19 appears to be the same as claim 12.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 3-7, 11, 13-16, 20 rejected under 35 U.S.C. 103 as being unpatentable over Hoover; Bradley et al. US Pub. No. 2011/0313757 (Hoover) in view of Evans; Gregory M. et al. US Pub. No. 2014/0109136 (Evans) in view of Gasore; Anicet US Pub. No. 2020/0342509 (Gasore).

Claim 1: 
	Hoover teaches: 
A system for providing assistance with electronic communications [¶ 0006-19] (advanced grammar checking), the system comprising:
a processor [¶ 0145-146] (processors); and
a memory including instructions stored thereon that [¶ 0145] (memory), when executed by the processor, cause the system to:
 receive category information, [¶ 0090; Fig. 8] (select a writing genre, or paper type, this is “category information”) [¶ 0111] (settings for text genre; types of checks to perform, such as spelling, grammar, style, formatting, text enhancement, any combination of these, quality of checking) … , and tonal information of an electronic content message [¶ 0077] (passive voice use, commonly confused words, writing style, vocabulary use), [¶ 0078] (style for different genres), [¶ 0139] (high-pressure work environments, such as healthcare, law, finance), [¶ 0136, 139] (slang) [¶ 0111, 117, 137-138] (other types of style) (the “passive voice”, “style”, “slang”, and “work environments” in Hover could be interpreted as the claimed “tonal information”) from a client computing device [¶ 0050] (client side of the client-server architecture);
… ; and
provide a message [¶ 0091; Fig. 9] (clicking the start review button initiates review, crow-sourced grammar checking, human proofreaders) [¶ 0110] (start email workflow management) [¶ 0122-123] (errors sent to user for review, redline version, may accept), which has been edited or reviewed in accordance with the selected certification level, the category information, and the tonal information, to the client computing device [¶ 0090; Fig. 8] (select a writing genre, or paper type) [¶ 0073-78, 111] (settings for text genre; types of checks to perform, such as spelling, grammar, style, formatting, text enhancement, any combination of these, quality of checking, genre is “category information”, style and formatting are “tonal information”, activate and deactivate, enable, disable, user selecting which grammar rules to apply based on genre is a “selected certification level”), … 
… wherein the electronic content with the first certification level is reviewed by a first reviewer [¶ 0007-08, 14, 109-007] (at least one proofreader, a proofreader is a “first reviewer”) … 

Hoover also teaches outputting a report after the review is completed [¶ 0091-93, Figs. 11-14] which could read on the claimed “certification levels” because Fig. 11 shows the audit percent along with the number of suggestions for each category, Fig. 12, elements 1202, 1204, 1208, and Fig. 13 show a number or “certification” for each category, with each category being a different “certification level”.
Hoover also teaches: [¶ 0117] (ranking proofreaders based on accuracy) [¶ 0069] (determining the quality of feedback to the user) [¶ 0110] (quality assurance for human proofreaders). 

Hoover fails to teach but Evans teaches: 
… a selected certification level among at least three certification levels [¶ 0066-72, Fig. 10] (selecting reviews based on the credential of the reviewers and a quality level, a credential level is “certification level”, a quality level is also a “certification level”, the combination of options given when these two gives the user “at least three certification levels”) …
… select one or more reviewers based on the selected certification level [¶ 0061, 66-72, Fig. 10] (selecting reviews based on the credential of the reviewers and a quality level, a credential level is “certification level”, a quality level is also a “certification level”); …
… the electronic content with the second certification level is reviewed by the first reviewer and a second reviewer [¶ 0074] (review content by selected reviewers) … 

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of advanced grammar checking in Hoover and the method of review and personalization in Evans, with a reasonable expectation of success. 
This combination would have been useful for identifying quality personalized content [Evans: ¶ 0033, 66].

Hoover, Evans fail to teach, but Gasore teaches: 

wherein the at least three certification levels include a first certification level, a second certification level, and a third certification level [¶ 0044-45, Fig. 1] (first level of review, second level of review, third level of review) [¶ 0007, 20, 55, 76-78, 92] (selecting the number of reviewers for each level of review), and
… , and the electronic content with the third certification level is reviewed by the first reviewer, the second reviewer, and a third reviewer [¶ 0044-45, Fig. 1] (first level of review, second level of review, third level of review) [¶ 0007, 20, 55, 76-78, 92] (selecting the number of reviewers for each level of review).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of advanced grammar checking in Hoover and the method of review and personalization in Evans and the method of controlling reviewing in Gasore, with a reasonable expectation of success. 
This combination would have been useful for improving the review process and reducing fraud [Gasore: ¶ 0004-05].

Claim 3: 
	Hoover teaches: 
 The system according to claim 1, further comprising an administrator computing device configured to review the edited message [¶ 0109, 113, 117] (freeform error report) [¶ 0119-120] (freeform answer). 

Claim 4: 
	Hoover teaches: 
The system according to claim 5, wherein the edited message is provided to the client computing device after the administrator computing device approves the edited message [¶ 0109, 113, 117] (freeform error report) [¶ 0119-120] (freeform answer). 

Claim 5: 
	Hoover teaches: 
The system according to claim 5, wherein the administrator computing device is further configured to revise the edited message [¶ 0109, 113, 117] (freeform error report) [¶ 0119-120] (freeform answer). 

Claim 6: 
	Hoover teaches: 
 The system according to claim 7, wherein the revised message is provided to the client computing device [¶ 0122-123] (errors sent to user for review, redline version, may accept). 

Claim 7: 
	Hoover teaches: 
The system according to claim 1, wherein the category information includes at least one of business and personal [¶ 0090; Fig. 8] (select a writing genre, or paper type, Fig. 8 shows business document and blog which may be personal). 

	
Claims 11, 13-16, 20: 
Claim(s) 11, 20 is/are substantially similar to Claim 1 and is/are rejected using the same art and the same rationale as Claim 1. 
Claim 11 is a “method” claim, Claim 1 is a “system” claim and Claim 20 is a “medium” claim, but the steps or elements of each claim are essentially the same. 
Claim(s) 13 is/are substantially similar to Claim 3 and are rejected using the same art and the same rationale as Claim 3. 
Claim(s) 14 is/are substantially similar to Claim 4 and are rejected using the same art and the same rationale as Claim 4. 
Claim(s) 15 is/are substantially similar to Claim 5 and are rejected using the same art and the same rationale as Claim 5. 
Claim(s) 16 is/are substantially similar to Claim 7 and are rejected using the same art and the same rationale as Claim 7. 

Claims 2, 8, 9, 10, 12, 17, 18, 19 rejected under 35 U.S.C. 103 as being unpatentable over Hoover; Bradley et al. US Pub. No. 2011/0313757 (Hoover) in view of Evans; Gregory M. et al. US Pub. No. 2014/0109136 (Evans) in view of Gasore; Anicet US Pub. No. 2020/0342509 (Gasore) in view of Chiba; Kenichiro et al. US Pub. No. 2017/0220360 (Chiba).
Claim 2: 
Hoover also teaches outputting a report after the review is completed [¶ 0091-93, Figs. 11-14] which could read on the claimed “certification levels” because Fig. 11 shows the audit percent along with the number of suggestions for each category, Fig. 12, elements 1202, 1204, 1208, and Fig. 13 show a number or “certification” for each category, with each category being a different “certification level”.
Hoover also teaches: [¶ 0117] (ranking proofreaders based on accuracy) [¶ 0069] (determining the quality of feedback to the user) [¶ 0110] (quality assurance for human proofreaders). 

Hoover teaches, Chiba also teaches: 
The system according to claim 1, wherein the instructions, when executed by the processor, further cause the system to provide a certification confirming the selected certification level within the provided message [¶ 0051, 53; Figs. 3-4] (Fig. 3 shows the number of websites that use the particular spelling of a word, these would be “icons” how much scrutiny”, Fig. 4 shows fluency and resemblance score, these scores would be “icons indicating how much scrutiny”).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of advanced grammar checking in Hoover and the method of review and personalization in Evans and the method of controlling reviewing in Gasore and the method of proofing task pane in Chiba, with a reasonable expectation of success. 
This combination would have been useful for allowing “a user can quickly and efficiently ascertain and address … the issues [in a] document” [Chiba: ¶ 0023].

Claim 8: 
	Chiba teaches: 
The system according to claim 1, wherein the tonal information includes at least one of emotion, importance, vocabulary, and difficulty information [¶ 0027, 30, 47, 57, 68-70; Figs. 1, 7] (vocabulary choice issues, options for selecting vocabulary issues for review). 

Claim 9: 
	Hoover teaches: 
The system according to claim 1, wherein the tonal information is a range of values, which ranges between 1 being the lowest and 10 being the highest [¶ 0117]  [¶ 0084] (scorecard) [¶ 0116-117] (confidence score) [¶ 0127-130] (quality score). 
Chiba teaches:
… which ranges between 1 being the lowest and 10 being the highest…  [¶ 0054] (scale from 1-10) [¶ 0031-33] (fluency metric, value based score)
It should also be noted that a ranking scale from 1-10 is extremely well known, not only by those of ordinary skill in the art, but by almost everyone (see https://en.wikipedia.org/wiki/Scale_of_one_to_ten). 

Claim 10: 
Hoover also teaches outputting a report after the review is completed [¶ 0091-93, Figs. 11-14] which could read on the claimed “certification levels” because Fig. 11 shows the audit percent along with the number of suggestions for each category, Fig. 12, elements 1202, 1204, 1208, and Fig. 13 show a number or “certification” for each category, with each category being a different “certification level”.
Hoover also teaches: [¶ 0117] (ranking proofreaders based on accuracy) [¶ 0069] (determining the quality of feedback to the user) [¶ 0110] (quality assurance for human proofreaders). 

Chiba teaches: 
The system according to claim 1, wherein the instructions, when executed by the processor, further cause the system to provide a certification confirming the selected certification level within the provided message [¶ 0051, 53; Figs. 3-4] (Fig. 3 shows the icons” and the listing of the different sites is “how much scrutiny”, Fig. 4 shows fluency and resemblance score, these scores would be “icons indicating how much scrutiny”).
	
Claims 12, 17, 18, 19: 
Claim(s) 12 is/are substantially similar to Claim 2 and are rejected using the same art and the same rationale as Claim 2. 
Claim(s) 17 is/are substantially similar to Claim 8 and are rejected using the same art and the same rationale as Claim 8. 
Claim(s) 18 is/are substantially similar to Claim 9 and are rejected using the same art and the same rationale as Claim 9. 
Claim(s) 19 is/are substantially similar to Claims 2, 10 and are rejected using the same art and the same rationale as Claims 2, 10. 

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Please See PTO-892: Notice of References Cited.

Evidence of the level skill of an ordinary person in the art for Claim 1: 
Ukrainets; Artem et al. US 20190065463 teaches: [¶ 0051] three workflow options that correspond to different project completion times, translators, editors, and proofreaders, respectively) and the selected number of stages. 
Silman; Robert US 20090216617 teaches: [0023] The panel of reviewers can be selected using a selection module to select a number of individual reviewers (e.g. three reviewers) from a pool of potential reviewers in order to compose the review panel. 
Cudak; Gary D. et al. US 20180032526 teaches: [¶ 0120, Fig. 5C] (FIG. 5C illustrates presenting a confidence score 540 that includes an overall confidence indicator 545). 
Barrie, John M. et al. US 20050028087 teaches: [¶ 0020] (a score vector that can be used for plagiarism detection).
Barrie, John M. et al. US 20030164849 teaches: [abstract] (integrating the peer review process with other applications and facilitating peer review using a user interface linked to a peer review application) [¶ 0089-92] (judgment on whether plagiarism has occurred).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN J SMITH whose telephone number is (571)270-3825.  The examiner can normally be reached on Monday - Friday 11:00 - 7:30 EST.
Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571)272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Benjamin Smith/Examiner, Art Unit 2144                                                                                                                                                                                                        Direct Phone: 571-270-3825
Direct Fax: 571-270-4825
Email: benjamin.smith@uspto.gov